Citation Nr: 1717599	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  14-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1955 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) National Capital Regional Benefits Office in Washington, D.C.  Jurisdiction is currently with the Regional Office (RO) in Oakland, California. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in March 2017. A transcript of the hearing is of record.  During the hearing, the undersigned granted a 30-day abeyance period for the submission of additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016), 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus manifested in service.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Since the Board is granting the Veteran's appeal for service connection for tinnitus, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim given that any error would be harmless.

Service Connection for Tinnitus 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of a current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2016).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran asserts that he has tinnitus due to twelve (12) years of hazardous noise exposure when he was an aerial gunner during active duty service.  He contends that he had 5000 hours of flight time and 2000 hours of exposure of hazardous noise before and after flights. (See Hearing Transcript, page 3 and Statement in Support of Claim dated May 2013).  The Board finds the Veteran's account credible and consistent with the circumstances of his service; therefore, the Board concedes the Veteran suffered acoustic trauma as a result of his military occupational specialty (MOS).

The Veteran's service treatment records (STRs) do not show any complaints of tinnitus, specifically "ringing in the ears;" however, STRs show complaints of a blocking sensation in ears after flight. (See STRs dated October 1965 and May 1966).  Additionally, the Veteran reported in his lay statements multiple times that the ringing in his ears began in service, but when he reported it, he was told it was normal and there was no treatment for the condition. (See Veteran's Form 9, Statement in Support of Claim dated May 2013, Gateway E.N.T. medical records, and Hearing Transcript, pages 6-7).

In February 2013, the Veteran underwent a VA audiological examination and consult.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner based his opinion on the Veteran's discharge audiogram dated March 1976 which showed normal hearing bilaterally.  However, the absence of documented hearing loss upon separation does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation of service. (See Hensley v. Brown, 5 Vet. App. at 159; 38 C.F.R. § 3.385; See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection)).

Moreover, the Veteran's service treatment records indicate the Veteran complained of his ears in October 1965 ("right ear feels blocked"), May 1966 ("blocking sensation in ears after flight"), and November 1969 and September 1971 in which the Veteran underwent ear irrigation.  The VA examiner failed to address whether or not these symptoms and conditions could have been causes and/or contributing factors in the Veteran's current diagnoses of bilateral hearing loss and tinnitus.  The examiner also failed to adequately address the Veteran's lay assertion of the Veteran experiencing "ringing in his ears" while in service which the Board finds to be competent and credible.  As a result, the Board finds that the 2013 VA examination forms an inadequate foundation upon which to base a denial of entitlement to service connection for bilateral hearing loss and tinnitus.

In this case, the Veteran has consistently reported that tinnitus began during his time in the military as an aerial gunner.  Further, he has also been unvarying in his statements where he reported ringing in his ears while in service, but was told it was normal.  In this regard, the Veteran is competent to describe his in-service recollections of tinnitus as well as his current manifestations of tinnitus because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that the Veteran is also competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, the Board finds that the Veteran's statements as to onset of tinnitus in service and the  persistence of ringing in his ears since that time are consistent and credible.

As noted above, the VA examination provides a negative opinion that tinnitus was less likely a result of noise exposure while in service; however, the Veteran has submitted medical records and an opinion from a private physician that indicates the Veteran's tinnitus is more likely related to noise exposure while in the military.  Weighing the above evidence, the Board finds the private medical opinion and the Veteran's lay statements collectively to be persuasive and the most probative in this case.  The Veteran has been consistent in his statements of reporting ringing in his ears since service and the Board finds that the Veteran is uniquely situated to competently identify and report the onset and duration of tinnitus.  

Thus, the Board finds that the criteria for service connection for the Veteran's tinnitus have been met and the claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.152, 3.159, 3.326 (2016).  In this case, the Veteran filed a Fully Developed Claim form certifying that he has no other evidence to give and requesting VA to resolve his claim as soon as possible.  Despite this certification, VA is required to assist the Veteran in developing his claim which includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2).  The Veteran's Fully Developed Claim form notes two (2) VA facilities where the Veteran obtained treatment; however, these records are not associated with the Veteran's claim file.  As these records are considered to be in VA's "custody," VA has a duty to obtain these records on behalf of the Veteran. 

VA also has a duty to ensure that any medical examination or opinion it provides is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As noted above, the Board has found the February 2013 VA opinion inadequate based upon the examiner relying on the absence of audiometric findings of hearing loss prior to the Veteran's discharge and failing to consider and discuss the Veteran's complaints of his ear noted in his service treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure any outstanding, relevant VA medical records, to include treatment records from the Fresno VAMC, Merced CBOC, and Central California HCS, since 2004.  

2.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the existence and etiology of the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.  

(a). The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hearing loss manifested during active service; manifested within one year of the June 1976 separation; or is otherwise related to an event, injury, or disease incurred during active service, to include acoustic trauma therein.  "Acoustic trauma" is defined by The American Medical Association as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  In rendering the opinion, the examiner should assume the Veteran has acoustic trauma as the Board has conceded such.  The examiner should also consider the Veteran's lay statements as credible.

(b).  If the examiner determines that the Veteran's hearing loss is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is significant.

(c).  In determining whether the Veteran's bilateral hearing loss is related to service, the examiner must make any necessary conversions from ASA to ISO noting in the opinion that a conclusion was reached after converting the documented audiology findings from ASA to ISO units.

(d).  The examiner should address the audiological findings from the Veteran's service treatment records (STRs), to include STRs dated May 1974 and March 1976, and determine whether there was some degree of hearing loss while the Veteran was in service. (See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) holding thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss).  If the examiner determines some degree of hearing loss, explain whether the hearing loss is significant or not.  The examiner should also explain his/her rationale for any conclusions made regarding whether hearing loss was or was not present before, during, and after the Veteran's service in the military. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


